EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In the Claims
Claim 6 has been rewritten as follows:
--6. 	(Currently Amended) The apparatus of claim 1, wherein each of the cutting mechanisms further comprise:
a vertical drive operatively connected to the first and second cutting elements to selectively translate the first cutting element and the second cutting element together.--.

In the Specification
Paragraph 0008,	line 3, “comprises” has been changed to --comprise--;
			line 8, --the-- has been inserted after “conveyor and”.
Paragraph 0009,	line 2, --that-- has been inserted after “detecting”.
Paragraph 0010,	line 7, “figs” has been changed to --figures--.
Paragraph 0013,	line 2, “an embodiment” has been changed to --the embodiment--.
Paragraph 0016,	line 1, “an embodiment” has been changed to --the embodiment--.
Paragraph 0033,	line 5, the first occurrence of “being” has been deleted;
			line 6, “easily” has been changed to --easy--.


Paragraph 0036 has been rewritten as follows:
--	[0036] As can be seen in FIGS. 4-5 in the first and second cutting areas 13, 14, respectively, by conveying or positioning the container 90 in multiple directions such as A, B, C, and D. The internal conveyor system 20, may thus be configured to position the container 90 into the first cutting area 13, 113 and the second cutting area 14, 114 via one or more right angle transfers and/or rollers/conveyors without physical operator interaction as described in greater detail  below.--.

In the replacement paragraph for paragraph 0038 filed in the amendment of June 6, 2018:
	line 2, “include of a” has been changed to --include a--.

Paragraph 0039,	line 1, “container 90” has been changed to --user/operator--;
			line 3, “user/operating” has been changed to --user/operator--.
Paragraph 0040,	line 1, --the-- has been inserted before “ingress/egress”.
Paragraph 0041,	line 5, “2a” has been changed to --21--.




	line 6, “may be” has been deleted;
	line 7, “90” has been changed to --90 may be provided--.

Paragraph 0044,	line 3 has been rewritten as follows:
--the first rollers 22 and/or first conveyor to be engaged again to attempt to--.
Paragraph 0047,	line 1, “preferable” has been changed to --preferably--.
Paragraph 0048,	line 8, “mechanism” has been changed to --mechanisms--;
			line 9, “actuator” has been changed to --actuators--.
Paragraph 0050,	line 2, “rail50” has been changed to --rail 50--;
			line 11, --with--  has been inserted after “contact”.
Paragraph 0051,	line 2, --of-- has been inserted after “two sides”.
Paragraph 0052,	line 5, “stays” has been changed to --stay--.
Paragraph 0053,	line 2, “arm” has been changed to --arms--;
			line 3, “arm” has been changed to --arms--.

In the replacement paragraph for paragraph 0054 filed in the amendment of June 6, 2018:
	line 1, “illustrates” has been changed to --illustrate--;
	line 2, “offer” has been changed to --offers--;
	line 4, “via blade holder” has been deleted;

	line 6, “on the” has been changed to --on a--.

In the replacement paragraph for paragraph 0057 filed in the amendment of June 6, 2018:
	line 2 has been rewritten as follows:
--The threaded the [[a]] machined blade housing 51 comprising a trough 51a within which--.

Paragraph 0055,	line 2, --a-- has been inserted before “lead”.
Paragraph 0056,	line 3, “positioned” has been changed to --position--;
			line 4, “position” has been changed to --positioned--.
Paragraph 0059,	line 8, ”corrugate” has been changed to --corrugated--.
Paragraph 0060,	line 3, --51-- has been inserted after “housing”;
			line 5, “cover 54 plate” has been changed to --cover plate 54--.
Paragraph 0061,	line 4, “520” has been changed to --52--;
			line 5, “liner” has been changed to --linear--.
Paragraph 0062,	line 14, --the-- has been inserted before “second”.






	line 5, “2” has been changed to –52--;
	line 8, --a-- has been inserted after “using”;
	line 11, “path” has been changed to --paths--.

Paragraph 0064,	line 3, --and-- has been inserted after “90”;
			line 7 has been rewritten as follows:
-- the container 90 to pass it straight through, pass it off to the left or pass it off to the right. This--;
line 11, “need” has been changed to --needs--.
Paragraph 0065,	line 6, “returns” has been changed to --return--.
Paragraph 0067,	line 2, --a-- has been inserted before “programmable”.
Paragraph 0070,	line 5, --of the-- has been inserted after “Each”;
line 8, --of the-- has been inserted before “cutting”, and “allow” has been changed to --allowing--.
Paragraph 0072,	line 5, “box” has been changed to --container or box 90--;
			line 10, “50” has been changed to --350--.
Paragraph 0073,	line 1, a comma --,-- has been inserted after “zone”;
line 2, a comma --,-- has been inserted after “sides”, and –be--  has been inserted after “must”.
Paragraph 0074,	line 7, --can be provided-- has been inserted after “arrangements”.

In the Title
The title has been rewritten as follows:
	-- AUTOMATED CONTAINER CUTTING APPARATUS 

Remarks
The above change to claim 6 has been made for further clarity providing structural cooperation between the vertical drive and the first and second cutting elements. This change is not considered to change or alter the scope of the claimed invention.
The above changes to the specification have been made for further clarity and/or to correct informalities.
The title has been amended to correspond to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F DEXTER whose telephone number is (571)272-4505.  The examiner can normally be reached on Monday, Tuesday, Thursday, and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        


cfd
August 15, 2021